DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application’s status as a DIV of 15/376,878, now U.S. 11,433,489, is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2022 has been considered by the examiner.
Claim Interpretation
Claim 9 includes the phrase “a high concentration of the Sc is in the secondary phase of the scandium-containing aluminum powder alloy”. In view of the record as a whole, and to be consistent the treatment of this phrase in the parent application (see Item 3 of the NOA mailed 04/29/2022), the word ‘high’ is not indefinite because the person of ordinary skill in the art would understand the metes and bounds of ‘high’ with regard to the concentration of the Sc in the secondary phases. Furthermore, the Sc amount is limited for the powder as a whole (see claimed composition).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Palm (U.S. 2015/0027595).
Regarding claim 1, Palm teaches an aluminum material having improved precipitation hardening (Title and Paragraph 0018) having a composition meeting the claim as follows:
Element
Claimed (wt%)
Palm (wt%)
Overlap
Al
Balance
97.375 to 99.5875 (Para. 0040)
Balance
Sc
0.1-40
0.3 to 1.5 (Para. 0042)
0.3 to 1.5
Zr
0.05-1.5
0.075 to 0.75 (Para. 0043)
0.075-0.75
Yb
Greater than 0; at most 0.5
0.0375 to 0.375 (Para. 0044)
0.0375 to 0.375
Ti
0.01-0.2
0.05 to 2.0 (Para. 0039)
0.05 to 0.2
Si
≤ 0.25
0.5 to 10.0 (Para. 0039)
≤ 0.25
Mg
0.5-10
0.5 to 10 (Para. 0039)
0.5 to 10
Mn
0.5-10
0.5 to 10 (Para. 0039)
0.5 to 10
Impurities
At most 0.5
Impurities (Para. 0059)
Impurities


Palm teaches at Paragraph 0039 that at least one further alloying element selected from the group consisting of Mg, Zn, Cu, Mn, Si, Li, and Ag are included in an amount of 0.5 to 10.0% by weight. Additionally, Palm teaches that in addition or alternatively, at least one further alloying element selected from the group consisting of Ti, Nb, Ta, Hf, Fe, Ni, Co, Cr, and V and/or selected from the group of lanthanides comprising Y, La, Eu, Nd, Gd, Tb, Dy, Er, Pr, and Ce in an amount from 0.05 to 2.0% by weight per element based on the total weight of the aluminum material.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As such, Palm discloses an overlapping scandium containing aluminum alloy to that instantly claimed.
Palm further teaches at Paragraphs 0066 and 0067 that the alloy can be made by a powder atomization method such as atomization or spraying of the melt at a cooling rate of ≥ 100 K/sec which meets the claim ‘more than 10 K/s’. As an additional finding of fact, Paragraph 0029 of Palm teaches that the alloy is heated and subsequently cooled at a cooling rate of more than 10 K/s.
Regarding claim 3, Palm teaches the method as applied to claim 1 above and further teaches that Sc is included from 0.3 to 1.5% (Paragraph 0042) which overlaps the claimed range of 0.6 to 30%.
Regarding claim 4, Palm teaches the method as applied to claim 1 above and further teaches that Zn can be included in an amount of 0.5 to 10% (Paragraph 0039) which overlaps the claimed range of 0.2 to 1.0%.
Regarding claim 5, Palm teaches the method as applied to claim 1 above and further teaches at Paragraphs 0020 and 0063 that the alloy may be in powder form.
Palm fails to teach the grain diameter of the powder.
However, it would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to determine and optimize the suitable powder size to be from 1 to 250µm absent evidence or persuasive reasoning to the contrary.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05.
In the instant case, the starting powder size would be recognized as a result-effective variable by the ordinarily skilled artisan because the powder size affects the final grain size and profile of the heat-treated (Paragraphs 0020, 0021, 0031, 0063, Claim 8) final alloy product. Specifically, Palm teaches that the alloy is useful as a structural component for transportation vehicles including aircraft. The ordinarily skilled artisan would recognize and appreciate that the grain size and microstructure of aircraft components is of paramount importance for the operation and in-life use of the component.
Regarding claim 6, Palm teaches the method as applied to claim 1 above but fails to expressly teach that the proportion of Zr is at most half of the proportion of Sc.
However, the proportion of Zr is disclosed by Palm to be 0.075 to 0.75 wt% while the proportion of Sc is disclosed to be 0.3 to 1.5 wt%; as such, the proportions could be readily optimized to be 0.75 wt% Zr and 1.5 wt% Sc which would result in the proportion of Zr being half of the proportion of Sc.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Palm teaches the method as applied to claim 1 above but fails to expressly teach that the proportion of the sum of Zr + Ti is less than 1/3 of the proportion of Sc.
However, the proportion of the sum of Zr + Ti is at the smallest 0.125 and at the largest 2.75 thereby providing a range of the sum of Zr + Ti to be 0.125 to 2.75 which overlaps the Sc range of 0.3 to 1.5.
The sum of the Zr + Ti could be readily optimized such that the sum is less than 1/3 of the proportion of Sc.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Palm teaches the method as applied to claim 1 above and further teaches that Hf can be included in an amount from 0.05 to 2.0% (Paragraph 0039) which overlaps the claimed range of 0.15 to 0.25%.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lukin et al. (RU 2237097; machine translation attached).
Regarding claim 10, Lukin et al. (hereinafter “Lukin”) teaches an aluminum based alloy that is pressed and drawn into a wire (“Implementation Example”… “hot pressed… then a drawing was carried out…”) having a composition as follows:
Element
Claimed
Lukin
Citation
Overlap
Mg
0.5-10
4.0-6.5
Abstract
4.0-6.5
Sc
0.1-30
0.2-0.3
Abstract
0.2-0.3
Zr
0.05-1.5
0.04-0.15
Abstract
0.05-0.15
Mn
0.01-1.5
0.05-0.12
Background
0.05-0.12
Ti
0.01-0.2
0.01-0.4
Abstract
0.01-0.2
Ce
≤0.25
0.001-0.01
Background
0.001-0.01
Be
0-0.004
0.0001-0.01
Abstract
0.0001-0.004
B
0-0.008
0.001-0.01
Abstract
0.001-0.008
Si
≤0.25
≤0.20
Background
≤0.20
Hf
≤0.5
0.01-0.4
Abstract
0.01-0.4
Lanthanides (Y)
At most 0.5
0.01-0.4
Abstract
0.01-0.4
Al
Remainder
Balance
Abstract
Remainder/Bal.


Lukin is silent to zinc and iron but these elements are not positively required by the claim (see lower bound of zero).
Lukin is silent to quantifying the amount of tolerable impurities but the person of ordinary skill would reasonably expect there to be some appreciable tolerance for impurities such that Lukin would be considered to lie within or be reasonably close to the claimed range of at most 0.5%.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Also, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
Claims 2, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to anticipate or reasonably render obvious the feature requiring both a primary phase and a secondary phase, wherein particles in the primary phase have a formula of Al3(Sc1-xZrx), x <1, and a grain diameter of no greater than 20 µm. While AlScZr dispersoids are known in the art (see Song reference; provided in the parent application), the figures in Song do not suggest that the AlScZr dispersoids would necessarily possess a grain size diameter as claimed and Song does not otherwise appreciate control of the grain diameter of the AlScZr dispersoids.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738